Citation Nr: 0024200	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for onychomycosis of 
the feet and hands, tinea cruris of the groin and tinea 
pedis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
right brachial artery injury, evaluated as 10 percent 
disabling until February 19, 2000, and as 20 percent 
disabling from February 19, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1951 until 
November 1955.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 1998, the Board issued a decision that denied 
service connection for a disability claimed as a circulatory 
disorder; denied an increased rating for onychomycosis of the 
feet and hands; and remanded the issue of an increased rating 
for the residuals of a right brachial artery injury.  The 
veteran appealed this decision to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court).  In a December 1998 
Joint Motion for Remand and for a Suspension of Proceedings 
(Joint Motion), the parties agreed that the claim for service 
connection for a disability claimed as a circulatory disorder 
was not well grounded, and that the Remand regarding the 
issue of an increased rating for the residuals of a right 
brachial artery injury would remain intact.  Concerning the 
issue of an increased rating for onychomycosis of the feet 
and hands, the Court granted a joint motion for remand and 
issued an order vacating the Board's decision regarding that 
issue.  The Board remanded this case to the RO in September 
1999.  It has been returned to the Board for further 
appellate action.

By a rating decision in February 2000, the RO increased the 
evaluation of the residuals of a right brachial artery injury 
to 20 percent, effective from the date of the VA examination 
on February 19, 2000.  The matter remains before the Board on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  As 
discussed below, this matter is again remanded to the RO for 
additional action.


FINDING OF FACT

The onychomycosis of the feet and hands, tinea cruris of the 
groin and tinea pedis, is manifested by exfoliation on an 
exposed surface and constant itching, without exudation, 
lesions, or markedly disfiguring residuals.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent, and 
no higher, for onychomycosis of the feet and hands, tinea 
cruris of the groin and tinea pedis, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
Part 4, 4.20, Diagnostic Codes 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an increased rating for his 
service-connected skin disability is appropriate, as the 
various manifestations are more severe and produce a greater 
degree of impairment than is reflected by the current rating.  
He reports a long history of rashes.  He describes 
intermittent scaling with constant itching of the hands, 
feet, and groin area. 

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  

Based on inservice treatment for mycotic infection of the 
left hand and toes of the right foot, a February 1970 rating 
action granted service connection for onychomycosis involving 
the nail of the left thumb and nails of the toes of the right 
foot.  A 10 percent disability was assigned that has been in 
effect since that time.  

Onychomycosis (or a fungal disease or the nails of the 
fingers and toes, see Dorland's Illustrated Medical 
Dictionary 922 (26th ed. 1981)) is evaluated as eczema under 
38 C.F.R. § 4.118, Code 7806 (1999).  As with eczema, the 
evaluation will depend upon the location and extent of the 
disease and the repugnant disfigurement or other disabling 
characteristic of the manifestations of the disease.  38 
C.F.R. § 4.118, Code 7813 (1999).

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA SCHEDULE FOR RATING DISABILITIES (Schedule), 
38 C.F.R. Part 4 (1999).  Essentially, these evaluations are 
based, in large degree, on the impairment that current 
clinical findings objectively show to be the result of a 
service-connected disability.

A 10 percent rating is warranted for eczema with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
Code 7806 (1999).  

The veteran testified that his skin disorder had disseminated 
to the groin area and caused constant itching.  The Board 
notes that the February 2000 rating decision added the tinea 
cruris to the service-connected disability.  Although there 
is no evidence of exudation, lesions, or marked 
disfigurement, the veteran has testified that he experiences 
constant itching, apparently in his groin area.  This meets 
the requirement for a 30 percent evaluation.

The next higher, 50 percent, evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
This is not contended or shown.  VA outpatient records dated 
in February 1995 show that the veteran requested custom 
molded shoes.  On examination, his nails were elongated and 
dystrophic.  Notably, there was no evidence of edema, 
erythema or, importantly, open lesions.  Moreover, at a VA 
examination in March 1996, there was scaling between the toes 
with thick, yellow, friable nails over both feet and left 
thumb.  There was erythema over the groin with fine scales.  
However, the erythema and scaling were described as mild.  

The report of the November 1999 VA examination shows that the 
veteran reported recurrent outbreaks of onychomycosis.  
However, as referred to above, there has been no objective 
evidence of constant exudation, extensive lesions, or marked 
disfigurement.  The VA examination showed onychodystrophy of 
the left thumbnail with yellow-brown discoloration.  Also on 
the left hand, there was subungual debris and distal 
onycholysis.  There was a fine scale on the palmar aspect of 
the hands.  In describing the feet, there was a fine white 
scale in moccasin distribution.  The toenails had subungual 
debris, distal onycholysis with yellow discoloration and 
onychodystrophy.  In the groin area, there was erythema with 
a fine scale that involved the inner thigh.  However, it did 
not involve the scrotum.  The examiner specifically indicated 
that there was no evidence of ulceration.   

VA outpatient records dated between December 1999 and January 
2000 indicate that the veteran received trial medication for 
his skin condition.  The physical findings reflected those 
noted at the November 1999 examination.  There was mild 
erthymea and mild scaling over the groin area including the 
inner thighs and scrotal skin.  Importantly, the evidence 
fails to show evidence of constant exudation, extensive 
lesions.  Moreover, the onychomycosis has not been described 
as disfiguring, nor has the veteran asserted such 
disfigurement.  Consequently, the evidence does not suggest 
that 50 percent rating is warranted under Diagnostic Code 
7806.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

In this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This case does not present factors 
such as frequent periods of hospitalization or marked 
interference with employment.  

In regards to industrial impairment, the veteran has offered 
very little concerning his employment and service-connected 
disability.  On review of the file it appears that the 
veteran is currently unemployed; therefore, it cannot be said 
that his disability markedly interferes with his employment.  
Even assuming that he was employed, he has not produced 
objective evidence that would indicate that his 
service-connected disability has interfered with his 
employment to such an extent that he would be entitled to 
extraschedular consideration.  Moreover, a review of the 
claims file does not show that his service-connected disorder 
has resulted in hospitalization.  As referred to above, VA 
outpatient records dated in late 1999 and early 2000 show 
that he received trial medications for his skin disorder, but 
he was not hospitalized.  Although the veteran has ongoing 
problems with his skin disorder, his disability evaluation is 
commensurate with his reported symptomatology and there are 
no reported symptoms that would warrant extraschedular 
consideration.  Neither his statements nor the medical 
records indicate that the veteran's disability warrants the 
assignment of an extraschedular evaluation.

ORDER

An increased rating of 30 percent, and no higher, for 
onychomycosis of the feet and hands, tinea cruris of the 
groin and tinea pedis, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  


REMAND

The veteran also claims that he should be granted a higher 
evaluation for right brachial artery injury.  The RO has 
rated this disability analogously to thrombo-angiitis 
obliterans (Buerger's disease).  Diagnostic Code 7115, used 
by the RO to rate the disability, includes as a rating 
criterion the ankle/brachial index.  In this case, the right 
extremity is involved instead of the ankle; therefore, an 
ankle/brachial index would not necessarily apply.  
Nonetheless, the RO should either use an equivalent Doppler 
study involving the right upper extremity or explain why such 
is inappropriate or unavailable.  Consequently, the Board 
finds that a medical examination is desirable for the proper 
adjudication of his claim.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination by a vascular 
specialist to determine the nature and 
extent of the veteran's disability due to 
residuals of a right brachial artery 
injury.  The examiner should specify the 
residual disability associated with the 
right brachial artery injury.  All 
indicated tests and studies, including a 
Doppler study, must be conducted.  If 
such study is not possible, the record 
should include an explanation.  If such 
study is possible, the examiner should 
correlate the results of the Doppler 
study with the ankle/brachial index 
criteria outlined in Diagnostic Code 
7115, i.e., explain which ankle/brachial 
index finding correlates with the 
equivalent Doppler study involving 
brachial artery impairment.  The examiner 
must provide a comprehensive report 
containing full rationale for all 
opinions expressed.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to an increased 
rating for the residuals of right 
brachial injury.  If the determinations 
remain unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences including the 
possible denial of his claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



